Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 20, 2018

The Court of Appeals hereby passes the following order:

A19E0003. McDONALD v. McDONALD.

      Neva McDonald filed an emergency “Petition For Stay of Execution of
Supersedeas” addressing the trial court’s ruling on supersedeas in its “Final Judgment
and Decree of Divorce” in this case. However, McDonald has not filed an application
for discretionary review of the trial court’s judgment. See OCGA § 5-6-35 (a) (2).
Thus, there is no pending case over which this Court has jurisdiction that would
provide a basis for granting supersedeas. See Court of Appeals Rule 40 (b)
(“Generally, no [emergency] order shall be made or direction given in an appeal until
it has been docketed in this Court.”). See also Court of Appeals Rules 40 (a) (“The
filing of an application for discretionary appeal shall act as a supersedeas to the same
extent as a notice of appeal. See OCGA § 5-6-35 (h).”).
      Accordingly, McDonald’s emergency motion is DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.